Order, entered on June 7, 1967, unanimously reversed, on the law, with $50 costs and disbursements to abide the event, and motion for summary judgment denied. Aside from the issues relating to the terms of plaintiffs’ employment, the record discloses that a claim is made by the defendants against the plaintiffs based on the latter’s alleged failure to render undivided loyalty to the defendants in the rendition of the legal services sued for herein. Under the circumstances a trial should be held. In view of this determination the provision in the order appealed from limiting the scope of the pretrial examinations sought hy defendants should be stricken. Concur ■ — ■ Botein, P. J., Capozzoli, Tilzer, Rabin and McNally, JJ.